Filed 2/26/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 23







State of North Dakota, 		Plaintiff and Appellee



v.



Cynthia F. Kusy, 		Defendant and Appellant







No. 20120377







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Andrew C. Eyre (argued), third-year law student, under the Rule on Limited Practice of Law by Law Students, and Carmell F. Mattison (appeared), Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee.



David N. Ogren, Grand Forks Public Defender Office, 405 Bruce Ave., Ste. 101, Grand Forks, ND 58201, for defendant and appellant.

State v. Kusy

No. 20120377



Per Curiam.

[¶1]	
Cynthia Kusy appealed from a criminal judgment entered after a jury found her guilty of one count of luring a minor by computer and two counts of sexual assault. On appeal, she argues the State committed prosecutorial misconduct depriving her of due process of law.  We affirm under N.D.R.App.P. 35.1(a)(7); 
see
 
State v. Duncan
, 2011 ND 85, ¶ 24, 796 N.W.2d 672 (stating “we cannot conclude the comments resulted in an unfair trial depriving [the defendant] of due process of law”).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom